Exhibit 10.4 HIGHWOODS PROPERTIES OFFICE LEASE TABLE OF CONTENTS 1. BASIC DEFINITIONS AND PROVISIONS 1 a. Premises 1 b. Term 1 c. Permitted Use 1 d. Occupancy Limitation 1 e. Base Rent 2 f. Rent Payment Address 2 g. Security Deposit 2 h. Business Hours 2 i. Electrical Service 2 j. After Hours HVAC Rate 2 k. Parking 2 l. Construction Fee 2 m. Notice Addresses 2 n. Broker 3 2. LEASED PREMISES 3 a. Premises 3 b. Rentable Square Foot Determination 3 c. Common Areas 3 3. TERM 4 a. Commencement and Expiration Dates 4 b. Adjustments to Commencement Date 4 c. Termination by Tenant for Failure to Deliver Possession 5 d. Delivery of Possession 5 e. Right to Occupy 5 f. Commencement Agreement 5 4. USE 5 a. Permitted Use 5 b. Prohibited Uses 5 c. Prohibited Equipment in Premises 6 d. Parking 6 5. RENT 7 a. Payment Obligations 7 b. Base Rent 7 c. Additional Rent 7 d. Operating Expenses 8 e. Review 11 6. SECURITY DEPOSIT 11 a. Amount of Deposit 11 b. Application of Deposit 11 c. Refund of Deposit 12 7. SERVICES BY LANDLORD 12 a. Base Services 12 b. Landlord’s Maintenance 13 c. No Abatement 13 d. Tenant’s Obligation to Report Defects 13 e. Limitation on Landlord’s Liability 13 8. TENANT’S ACCEPTANCE AND MAINTENANCE OF PREMISES 14 a. Acceptance of Premises 14 b. Move-In Obligations 14 c. Tenant’s Maintenance 14 d. Alterations to Premises 14 e. Restoration of Premises 15 f. Landlord’s Performance of Tenant’s Obligations 15 g. Construction Liens 16 h. Communications Compliance 16 i. Landlord’s Representations and Warranties 17 9. PROPERTY OF TENANT 17 a. Property Taxes 17 b. Removal 17 c. Waiver 17 10. SIGNS 18 11. ACCESS TO PREMISES 18 a. Tenant’s Access 18 b. Landlord’s Access 18 c. Emergency Access 18 12. TENANT’S COMPLIANCE 18 a. Laws 18 b. Rules and Regulations 19 13. ADA COMPLIANCE 19 a. Tenant’sCompliance 19 b. Landlord’s Compliance 19 c. ADA Notices 19 14. INSURANCE REQUIREMENTS 19 a. Tenant’sLiability Insurance 19 b. Tenant’s Property Insurance 20 c. Certificates of Insurance 20 d. Insurance Policy Requirements 20 e. Landlord’s Property Insurance 20 f. Mutual Waiver of Subrogation 20 15. INDEMNITY 21 a. Indemnity 21 b. Defense Obligation 21 c. Landlord’s Indemnity 21 16. QUIET ENJOYMENT 21 17. SUBORDINATION; ATTORNMENT; NON-DISTURBANCE; AND ESTOPPEL CERTIFICATE 22 a. Subordination and Attornment 22 b. Non-Disturbance 22 c. Estoppel Certificates 22 18. ASSIGNMENT - SUBLEASE 23 a. Landlord Consent 23 b. Definition of Assignment 23 c. Permitted Assignments/Subleases 23 d. Notice to Landlord 23 e. Prohibited Assignments/Subleases 23 f. Limitation on Rights of Assignee/Sublessee 24 g. Tenant Not Released 24 h. Landlord’s Right to Collect Sublease Rents upon Tenant Default 24 i. Excess Rents 24 j. Landlord’s Fees 24 k. Unauthorized Assignment or Sublease 24 19. DAMAGES TO PREMISES 24 a. Landlord’s Restoration Obligations 24 b. Termination of Lease by Landlord 25 c. Termination of Lease by Tenant 25 d. Tenant’s Restoration Obligations 25 e. Rent Abatement 25 f. Waiver of Claims 25 20. EMINENT DOMAIN 26 a. Effect on Lease 26 b. Right to Condemnation Award 26 21. ENVIRONMENTAL COMPLIANCE 26 a. Environmental Laws 26 b. Tenant’s Responsibility 26 c. Tenant’s Liability 27 d. Limitation on Tenant’s Liability 27 e. Inspections by Landlord 27 f. Landlord’s Liability 27 g. [Title] 28 h. Property 28 i. Liability After Termination of Lease 28 22. DEFAULT 28 a. Tenant’s Default 28 b. Landlord’s Remedies 29 c. Landlord’s Expenses; Attorneys Fees 29 d. Remedies Cumulative 29 e. No Accord and Satisfaction 30 f. No Reinstatement 30 g. Summary Ejectment 30 h. Landlord Default 30 23. MULTIPLE DEFAULTS 30 24. BANKRUPTCY 31 a. Trustee’s Rights 31 b. Adequate Assurance 31 c. Assumption of Lease Obligations 31 25. NOTICES 31 a. Addresses 31 b. Form; Delivery; Receipt 32 c. Address Changes 32 d. Notice by Legal Counsel 32 26. HOLDING OVER 32 27. RIGHT TO RELOCATE 32 28. BROKER’S COMMISSIONS 32 a. Broker 32 b. Landlord’s Obligation 32 c. Indemnity 32 29. MISCELLANEOUS 33 a. No Agency 33 b. Force Majeure 33 c. Building Standard Improvements 33 d. Limitation on Damages 33 e. Satisfaction of Judgments Against Landlord 33 f. Interest 33 g. Legal Costs 33 h. Sale of Premises or Building 33 i. Time of the Essence 34 j. Transfer of Security Deposit 34 k. Tender of Promises 34 l. Tenant’s Financial Statements 34 m. Recordation 34 n. Partial Invalidity 34 o. Binding Effect 34 p. Entire Agreement 34 q. Good Standing 34 r. Terminology 35 s. Headings 35 t. Choice of Law 35 u. Effective Date 35 v. Generator License Agreement and Satellite Antenna Agreement 35 w. Confidentiality 35 30. OPTIONS TO RENEW LEASE TERM 35 a. Option to Extend 35 b. Exercise of Option 36 c. Term 36 d. Suspension of Renewal Option on Transfer by Tenant 36 e. Base Rent for Renewal Lease Term 36 31. EXPANSION OPTIONS OF TENANT 38 a. Right of First Refusal 38 b. Other Tenant Leases 38 c. Exercise of Right of First Refusal 38 d. Contingency 39 e. Rent and Term 39 f. Improvement Allowance 39 g. Space in Other Buildings 39 32. ASSIGNMENT AND ASSUMPTION OF TENANT’S EXISTING LEASE 40 33. EXHIBITS 41 State of Tennessee: County of Davidson: OFFICE LEASE THIS LEASE(“Lease”),made this 17th day of February, 2003 by and between HIGHWOODS REALTY LIMITED PARTNERSHIP, a North Carolina limited partnership (“Landlord”) and ICON CLINICAL RESEARCH, INC., a Pennsylvania corporation (“Tenant”), provides as follows: 1.BASIC DEFINITIONS AND PROVISIONS. The following basic definitions and provisions apply to this Lease: a. Premises. Rentable Square Feet: Initial Premises: 70,000 Swing Premises: 11,891 Suite: Building: Street Address: City/County: State/Zip Code: Entire 3rd, 4th and 5th Floors Seven Springs I 320 Seven Springs Way Brentwood, Davidson Tennessee, 37027 b. Term. Number of Months: Commencement Date: 120 July 1, 2003, subject to adjustment under Section 3(b) Expiration Date: June 30, 2013, subject to adjustment under Section 3(b) c. Permitted Use. General office space and data center space, including without limitation a raised-floor computer area, FM 200 fire suppression system, a supplemental HVAC system and structural improvements sufficient to support a movable file system d. Occupancy Limitation. No more than 5.3 persons per one thousand (1,000) rentable square feet. e.Base Rent. The minimum base rent for the Term is $18,609,151.44, payable in monthly installments on the 1st day of each month in accordance with the following Base Rent Schedule: MONTHS MONTHLY RENT $/SQ. FT. CUMULATIVE RENT 01-12 $124,016.67 $21.26 $1,488,200.04 13-24 $147,062.59 $21.55 $1,764,751.08 25-36 $149,928.77 $21.97 $1,799,145.24 37-48 $152,794.96 $22.39 $1,833,539.52 49-60 $155,661.14 $22.81 $1,867,933.68 61-72 $158,527.33 $23.23 $1,902,327.96 73-84 $161,393,51 $23.65 $1,936,722.12 85-96 $164,259.70 $24.07 $1,971,116.40 97-108 $167,125.88 $24.49 $2,005,510.56 109-120 $169,992.07 $24.91 $2,039,904.84 BASE RENT: $18,609,151.44 f. Rent Payment Address. Highwoods Realty Limited Partnership P.O. Box 409355 Atlanta, GA 30384 Tax ID# 56-1869557 g. Security Deposit. $155,076.26 h. Business Hours. 7:00 A.M. to 6:00 P.M. Monday through Friday (excluding National and State Holidays). i. Electrical Service. No more than five (5) watts per useable square foot for convenience outlets and lighting. j. After Hours HVAC Rate. $25.00 per hour, per zone, with a minimum of two (2) hours per occurrence. k. Parking. Unreserved; not less than 4.5 spaces per 1,000 rentable square feet. l. Construction Fee. The Construction Supervision Fee for alterations is three percent (3%) of the cost of the work. The construction supervision fee for Tenant Improvements is set forth in the Workletter attached as Exhibit B. m. Notice Addresses. LANDLORD: HIGHWOODS REALTY LIMITED PARTNERSHIP c/o Highwoods Properties, Inc. 3100 Smoketree Court, Suite 600 Raleigh, North Carolina 27604 Attn: Manager, Lease Administration Facsimile #: 919/876-2448 -2- with a copy to: Highwoods Properties, Inc. 2120 West End Avenue Suite 100 Nashville, TN 37203 Facsimile: 615-320-5607 TENANT: Icon Clinical Research Inc. 212 Church Road North Wales, Pennsylvania 19454 Attn: Ms. Lois Valentine and Mr. David Peters Facsimile #:215-616-3089 with a copy to: Stephan K. Pahides, Esquire McCausland, Keen & Buckman Radnor Court, Suite 160 259 N. Radnor-Chester Road Radnor, PA 19087 Facsimile: 610-341-1099 n. Broker. Julien J. Studley, Inc. 3390 Peachtree Road, NE #800 Atlanta, GA 30326 Facsimile #: 404-467-0710 2.LEASED PREMISES. a.Premises. Landlord leases to Tenant and Tenant leases from Landlord the Initial Premises identified in Section 1.a and as more particularly shown on Exhibit A, attached hereto. On the first anniversary of the Commencement Date, the Swing Premises, as more particularly shown on Exhibit A-1 attached hereto, shall be and become a part of the Premises, without the need for any further action by Tenant or Landlord. As to Tenant’s right to use and obligation set forth herein with respect to the Swing Premises, from and after the first anniversary of the Commencement Date, the term “Premises” shall refer collectively to the Initial Premises and the Swing Premises. b.Rentable Square Foot Determination.The parties acknowledge that the square foot measurements of the Initial Premises and Swing Premises are as shown above. -3- c.Common Areas. Tenant shall have non-exclusive right to use and access the Common Areas of Seven Springs I (the “Building”). The common areas generally include space that is not included in portions of the Building set aside for leasing to tenants or reserved for Landlord’s exclusive use, and include entrances, hallways, lobbies, elevators, restrooms, walkways, driveways, parking areas and plazas (“Common Areas”).
